file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm




                                                               No. 00-101

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 375N

                                                   RUSSELL E. HUSTWAITE,
                                                     Plaintiff and Appellant,

                                                                      v.

MONTANA CONFERENCE OF SEVENTH-DAY ADVENTISTS, a private association; MONTANA

    CONFERENCE ASSOCIATION OF SEVENTH-DAYADVENTISTS, a corporation; NORTH
                                 PACIFIC

     UNION CONFERENCE OF SEVENTH-DAY ADVENTISTS, a private association; NORTH

      PACIFIC UNION CONFERENCE ASSOCIATION OF SEVENTH-DAY ADVENTISTS, a
                                  conference;

      and GENERAL CONFERENCE OF SEVENTH-DAY ADVENTISTS, a private association,

                                                   Defendants and Respondents.

                                    MONTANA CONFERENCE ASSOCIATION OF

                              SEVENTH-DAY ADVENTISTS, a nonprofit corporation,

                                                           Counterclaimant,

                                                                      v.

                                                   RUSSELL E. HUSTWAITE,

                                                      Counterclaim Defendant.

                           APPEAL FROM: District Court of the Eighth Judicial District,

                                                In and for the County of Cascade,


file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm (1 of 4)4/5/2007 11:54:17 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm


                                     The Honorable Kenneth R. Neill, Judge presiding.

                                                      COUNSEL OF RECORD:

                                                              For Appellant:

                                Kenneth R. Olson, Attorney at Law, Great Falls, Montana

                                 Ernest F. Ching, Jr., Attorney at Law, Tustin, California

                             W. Todd Westmoreland, Attorney at Law, Tillamook, Oregon

                                                            For Respondents:

                            Ronald F. Waterman; Gough, Shanahan, Johnson & Waterman,

                                                            Helena, Montana

                             John Spencer Stewart; Stewart, Sokol, Gray, Portland, Oregon

                            Phil Hiroshima; Hiroshima, Jacobs, Roth & Lewis, Sacramento

                                                                 California

                                                Submitted on Briefs: July 13, 2000
                                                  Decided: December 28, 2000

                                                                    Filed:

                                    __________________________________________

                                                                    Clerk

Justice Karla M. Gray delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm (2 of 4)4/5/2007 11:54:17 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm




¶2 The Eighth Judicial District Court, Cascade County, granted summary judgment
against Russell E. Hustwaite on the entirety of his seven-count complaint and dismissed
the complaint. Hustwaite appeals. We affirm.

¶3 This action is an outgrowth of litigation against Russell Hustwaite and various Seventh-
day Adventist churches and groups of churches ("church defendants") beginning in 1988.
In that year, a former student of Hustwaite's filed suit against him and several of the
church defendants in the State of Washington, alleging that Hustwaite had sexually abused
her while she was a student at a church school. Over the next several years, other former
students in Washington and Montana filed additional lawsuits claiming Hustwaite had
physically or sexually abused them while he was their teacher.

¶4 Throughout the civil litigation, Hustwaite was provided independent counsel paid for
by the church defendants or their insurers. Most of the litigation was resolved via
settlement agreements between the church defendants and the plaintiffs.

¶5 Hustwaite filed this action against the church defendants in 1996. He appeals from the
District Court's dismissal of five counts of his complaint: (1) an indemnification claim
against the North Pacific Union Conference for his expenses in defending against criminal
and civil charges filed against him in Montana; (2) a two-fold claim for defamation, as a
result of the settlement of students' claims against him and the republication of a CBS
television news story about a student's claim against the church defendants for sexual
abuse by a teacher who was not identified by name in the story; (3) a claim that the church
defendants were negligent in settling students' claims after defending him with insufficient
vigor; (4) a negligent infliction of emotional distress claim; and (5) an intentional
infliction of emotional distress claim.

¶6 The District Court granted summary judgment under the Rule 56(c), M.R.Civ.P.,
criteria that Hustwaite had failed to establish genuine issues of material fact as to any of
his claims and the church defendants were entitled to judgment as a matter of law. Our
standard of review of legal determinations such as those presented here is whether the
court's interpretation of the law was correct. See Bruner v. Yellowstone County (1995), 272
Mont. 261, 264-65, 900 P.2d 901, 903.

¶7 We hold that the District Court's conclusions were correct. Hustwaite failed to produce
evidence for purposes of his indemnification claim that, in his capacity as a teacher, he

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm (3 of 4)4/5/2007 11:54:17 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm


was an actual agent of the North Pacific Union Conference, which held the insurance
policy containing the indemnification provision. Further, he failed to establish that an
ostensible agency existed, in the eyes of the plaintiff Montana students, between himself
and the North Pacific Union Conference. See Kober v. Stewart (1966), 148 Mont. 117, 417
P.2d 476. Hustwaite's defamation claims fail as a matter of law for two reasons: the
complete lack of legal support for the argument that he, as one co-defendant, was defamed
as a result of the settlement of claims by another co-defendant; and the fact that the
communication by which Hustwaite complains he was defamed unrefutedly contained no
untruths and thus was privileged. See § 27-1-804(3) and (4), MCA. Summary judgment on
the negligence claim was proper because Hustwaite failed to present any evidence that the
church defendants owed him a duty not to settle claims against them. Finally, the claims of
negligent and intentional infliction of emotional distress were properly dismissed
following the failure of all of Hustwaite's other claims. See Sacco v. High Country
Independent Press, Inc. (1995), 271 Mont. 209, 238, 896 P.2d 411, 429 (a claim for
emotional distress can only arise out of a defendant's negligent or intentional act).

¶8 We affirm the judgment of the District Court.


                                                      /S/ KARLA M. GRAY

                                                               We concur:

                                                        /S/ J. A. TURNAGE

                                                    /S/ JAMES C. NELSON

                                                /S/ WILLIAM E. HUNT, SR.

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-101%20Opinion.htm (4 of 4)4/5/2007 11:54:17 AM